This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHRISTIAN ANDERSSON,

 3          Petitioner-Appellant,

 4 v.                                                                          No. 31,415

 5 STATE OF NEW MEXICO,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Carl J. Butkus, District Judge

 9 Barnett Law Firm, P.A.
10 Colin L. Hunter
11 Albuquerque, NM

12 for Appellant

13 Gary K. King, Attorney General
14 Santa Fe, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1        Andersson appeals an order denying his petition to expunge his 1984

 2 convictions for commercial burglary. In this Court’s notice of proposed summary

 3 disposition, we proposed to affirm. Andersson has filed a memorandum in opposition,

 4 which we have duly considered. As we are not persuaded by Andersson’s arguments,

 5 we affirm.

 6        In our notice of proposed summary disposition, we proposed to hold that even

 7 if we were to assume that the district court had the inherent authority to expunge a

 8 conviction, expungement would not be warranted in this case as there were no

 9 extraordinary circumstances. See State v. C.L., 2010-NMCA-050, ¶ 15, 148 N.M.

10 837, 242 P.3d 404 (finding expungement unwarranted where the defendant was

11 charged only as an accessory in the underlying crime, she had entered an Alford plea,

12 she was granted a conditional discharge and was released early due to her compliance

13 with the terms of release, she had been denied employment opportunities as a result

14 of her criminal record, she had been industrious and continued her education, and she

15 had no prior criminal record). Andersson agrees with our assessment. [MIO 2]

16        Instead, in his memorandum in opposition, Andersson asserts that his criminal

17 record is “inaccurate.” [MIO 3] Although the inaccuracy of a criminal record may

18 provide one possible basis for expungement in certain circumstances, see id. ¶ 18,

19 Andersson has not actually demonstrated that his record is inaccurate. In the district


                                             2
 1 court, Andersson conceded that he was convicted of the crimes in question and that

 2 he received a deferred sentence pursuant to NMSA 1978, Section 31-20-3 (1977)

 3 (prior to 1985 amendment). [RP 1] As he failed to demonstrate to the district court

 4 that his criminal record is inaccurate, we hold that even if the district court had the

 5 authority to expunge Andersson’s record, it did not err in declining to do so.

 6        Therefore, for the reasons stated in this opinion and in our notice of proposed

 7 summary disposition, we affirm.

 8        IT IS SO ORDERED.

 9
10                                         MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:



12
13 CYNTHIA A. FRY, Judge


14
15 TIMOTHY L. GARCIA, Judge




                                              3